Citation Nr: 0818693	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  04-07 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches 
associated with voices as a residual of head injury.

2.  Entitlement to service connection for sleep apnea and 
asthmatic seizures.


INTRODUCTION

The veteran had active service from March 1980 to March 1983 
and for a period of 1 year and 7 months prior thereto.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In October 2002, the veteran appointed the National Veterans 
Legal Services Program as his representative before VA.  In 
March 2008, that organization filed a motion to withdraw as 
the veteran's representative, which the Board granted in June 
2008.


FINDINGS OF FACT

1.  The veteran does not have headaches associated with 
voices as a residual of head injury that is related to active 
service.

2.  The veteran does not have sleep apnea and asthmatic 
seizures that are related to active service.


CONCLUSIONS OF LAW

1.  Headaches associated with voices as a residual of head 
injury were not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

2.  Sleep apnea and asthmatic seizures were not incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1131, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The reports of September 1977 service examination and medical 
history, completed in conjunction therewith, reflect no 
complaint, finding, or treatment with respect to headaches or 
head injury, sleep apnea, or asthma, including asthmatic 
seizures.  Service medical records dated in March 1981 and 
January and February 1983 reflect that the veteran was seen 
with complaints of headaches.  In March 1981, he reported 
having a severe headache in the morning and the assessment 
was headaches.  In February 1983, he was seen for complaints 
of headaches of a 1 1/2-week duration.  The assessment was 
upper respiratory infection and bronchitis.  Other 
assessments during active service included acute bronchitis, 
upper respiratory infection in December 1979, and acute 
sinusitis in January 1983.  However, service medical records 
are silent for complaint, finding, or treatment with respect 
to any head injury, including headaches associated therewith, 
sleep apnea, and asthma, including asthmatic seizures.  
Reports of the veteran's February 1983 service separation 
examination and medical history reflect that the veteran 
reported that he did not have and had never had frequent or 
severe headaches or asthma.  He also indicated that he had 
never had any period of unconsciousness.  The examination 
reflects that all systems were normal.

July 1992 and January 1995 summaries of abnormalities, 
defects, or diagnosis, and assessment do not include any 
reference to residuals of a head injury or headaches 
associated with voices, sleep apnea, or asthma, including 
asthmatic seizures.

A January 1995 private treatment record reflects that the 
veteran reported that he did not have and had never had 
frequent or severe headaches or asthma.  A July 1996 private 
treatment record reflects an assessment of headaches.

An August 1999 private treatment record reflects an 
assessment that includes adjustment disorder with mixed 
emotions of anxiety and depression.  A September 1999 private 
treatment record reflects an assessment that includes 
probable sleep apnea.  Later private treatment records 
reflect diagnoses including sleep apnea.

A July 2000 private treatment record reflects that the 
veteran reported a history of head trauma when he fell off of 
a roof as a teenager.  A March 2001 private treatment record 
indicates that the veteran reported hearing voices all of the 
time.


A May 2001 private treatment record reflects a provisional 
diagnosis of asthma, and subsequent private treatment records 
reflect diagnoses including asthma.

The veteran asserts that he sustained a head injury when he 
was struck in the head by a tailgate on a 5-ton truck during 
his active service.  He also contends that he has headaches 
associated with voices as a residual thereto.  He asserts 
that he had sleep apnea and asthma that preexisted service 
and got worse during his service.  With respect to the 
veteran's statements regarding his belief as to diagnoses or 
etiologies, the veteran, as a lay person, is not qualified to 
offer a medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, his opinions with respect to diagnoses and 
etiologies are of no probative value.

With respect to the veteran's assertion that he was struck in 
the head by a tailgate of a truck during service, and that he 
received treatment thereafter during service, the Board 
concludes that service medical records during the timeframe 
referenced by the veteran as being when the head injury 
occurred are of greater probative value than his current 
statements because the service medical records are 
contemporaneous with the event as compared to the veteran's 
best efforts later to recollect what occurred and any 
treatment he received therefor.  Since service medical 
records reflect that the veteran was receiving various 
medical care from 1977 through 1983, but do not include any 
reference to him offering complaints of headaches associated 
with voices as a residual of a head injury by a tailgate of a 
truck, the Board concludes that a preponderance of the 
evidence is against a finding that the veteran sustained a 
head injury as a result of being struck by the tailgate of a 
truck for which he received any medical care.

There is no competent medical evidence indicating that the 
veteran had chronic headaches associated with voices as a 
residual of a head injury during active service.  Rather, the 
competent medical evidence indicates that his headaches were 
symptoms of conditions unrelated to trauma and does not 
indicate that they were chronic.  Rather, the competent 
medical evidence indicates that the veteran did not have 
chronic headaches during service, and he reported at the time 
of his service separation examination that he had never had 
frequent or severe headaches.

There is no competent medical evidence that the veteran had 
sleep apnea or asthma, including asthmatic seizures during 
his active service.  Rather, the competent medical evidence 
indicates that he did not have sleep apnea or asthma, 
including asthmatic seizures, during his active service.

The competent medical evidence indicates that the veteran was 
first diagnosed with sleep apnea and asthma many years after 
his active service and there is no competent medical evidence 
indicating that sleep apnea or asthma, including asthmatic 
seizures, has any relation to his active service.  Neither is 
there any competent medical evidence indicating that the 
veteran currently has any headaches associated with voices 
that are a residual of a head injury during his active 
service.  On the basis of the above analysis, a preponderance 
of the evidence is against a finding that the veteran 
currently has headaches associated with voices that are 
related to his active service, including any head injury 
during his active service.  Further, a preponderance of the 
evidence is against a finding that the veteran currently has 
sleep apnea or asthma, including asthmatic seizures, which 
existed during his active service or are otherwise related to 
his active service.

Duties to Notify and Assist the Claimant

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

Here, a portion of the section 5103(a) notice was provided in 
February 2002 prior to the August 2002 decision that was 
appealed.  Subsequent complete notice was provided in July 
2003.  The Board finds that any defect with respect to the 
timing of the notice was harmless error.  Although complete 
notice was provided to the veteran after the initial 
adjudication, the veteran has not been prejudiced thereby.  
The Board finds that the veteran has been provided content 
complying notice and proper subsequent VA process.

The Pelegrini Court held, in part, that notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) Inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  18 Vet. App. at 120-121.

The content of the notices provided to the veteran has fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The veteran was asked to submit any 
evidence that he had that was relevant to the claims.  He was 
informed of information and evidence that was necessary to 
substantiate his claims as well as what part of that 
information and evidence VA would attempt to provide.  He was 
also informed of what information and evidence that he should 
provide.  He has been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  For these reasons, to decide the 
appeal would not be prejudicial error to the veteran.

All that is required is that the duty to notify is satisfied, 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de  
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a complete preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, since each of the 
four content requirements of the required notice has been 
fully satisfied, any error in not providing a complete notice 
prior to the initial adjudication is harmless error.

As for the specific notice requirements of Dingess, supra, 
the Board observes that the veteran's appeal was transferred 
to the Board in 2004; hence, the veteran was not given this 
specific notice.  The Board concludes, however, that the 
veteran was not prejudiced in not receiving notice concerning 
the elements of the effective date and degree of the 
disabilities at issue; as service connection is not granted 
for these disabilities, these elements do not arise in this 
case.

With respect to the VA's duty to assist, the veteran has 
indicated that service treatment records during the period 
from 1977 to 1980, while he was in Germany, should be 
reviewed.  His service treatment records have been obtained, 
and they contain treatment records dated from 1977 to 1980.  
These records also include references to treatment provided 
to the veteran while he was overseas.  Therefore, it appears 
that all service treatment records have been obtained.  
Private treatment records also have been obtained.  

The veteran requested a hearing before the Board.  He was 
initially scheduled to appear in February 2005.  He requested 
that his hearing be rescheduled.  He was advised by a letter 
dated in March 2005 that his motion to reschedule his hearing 
had been granted.  By letter dated in April 2005, he was 
advised that he had been scheduled for a hearing in June 
2005.  He did not respond to that letter and he did not 
appear for the hearing.  

The veteran has not been afforded a VA examination.  An 
examination is only required if VA determines it is 
necessary.  Such examination is necessary if there is 
insufficient competent medical evidence of record to decide 
the claim, but the record does contain evidence of currently 
diagnosed disability, evidence that the veteran suffered an 
event, injury, or disease in service, and indicates that the 
claimed disability may be associated with the established 
event, injury, or disease in service.  See 38 C.F.R. 
§ 3.159(c)(4).  The evidence does not establish that the 
veteran experienced any event, injury, or disease in service 
and there is no competent medical evidence indicating that 
any currently manifested disability for which service 
connection is sought may be related to the veteran's active 
service.  Therefore, it is not necessary for the veteran to 
be given a VA examination.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefits flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefits flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.




ORDER

Service connection for headaches associated with voices as a 
residual of head injury is denied.

Service connection for sleep apnea and asthmatic seizures is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


